This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ROSA MASTRANTONI,

 3                  Petitioner-Appellee,

 4 v.                                                                    No. 34,725


 5 VINCENT MASTRANTONI,

 6                  Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Sylvia Lamar, District Judge

 9 Pamela Emsden
10 Santa Fe, NM

11 for Appellee

12 Margaret Kegel
13 Santa Fe, NM

14 for Appellant

15 Diane M. Garrity
16 Santa Fe, NM

17 Guardian ad Litem
1                           MEMORANDUM OPINION

2 HANISEE, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.


8
9                                        J. MILES HANISEE, Judge

10 WE CONCUR:



11
12 JONATHAN B. SUTIN, Judge



13
14 LINDA M. VANZI, Judge




                                           2